Citation Nr: 0930983	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-00 009A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for thoracic strain.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from March 1998 to 
March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for thoracic strain.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested an injury to 
the thoracic spine in service.  

2.  The most probative medical evidence shows that the 
Veteran does not have a chronic thoracic strain that is due 
to injury or disease that was incurred in or aggravated by 
service.  


CONCLUSION OF LAW

Thoracic strain is not due to disease or injury that was 
incurred in or aggravated by active service; nor may 
arthritis of the thoracic spine be presumed to have been so 
incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a July 2004 letter, issued prior to the decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence that pertained to the 
claim.  

With respect to the Dingess requirements, the VCAA 
notification letter of record failed to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claim on appeal.  However, the 
Board finds that such failure is harmless because the 
preponderance of the evidence is against the claim.  Hence, 
any question as to the disability rating and effective date 
to be assigned is moot.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording VA 
examinations.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service private 
treatment records and notations, a VA examination report, and 
the Veteran's statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which she might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process.  

Moreover, any error in the notice or timing of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the 
Veteran in considering this matter on the merits at this 
time.  See Conway; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need 
not be diagnosed during the presumptive period but 
characteristic manifestations thereof to the required degree 
must be shown by acceptable medical and lay evidence followed 
without unreasonable time lapse by definite diagnosis.  
38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran's service treatment records do not document any 
type of injury to the thoracic spine, or treatment related to 
the thoracic spine.  Private treatment reports from Paul K. 
Land, DC, dated from November 2000 through February 2001 show 
that the Veteran was seen for complaints related to pain in 
the bilateral region of the neck with stiffness in the neck.  
It was noted that the symptoms appeared to have come on as a 
result of a gradual onset with no known injury, incident, or 
accident.  In February 2001, it was also noted that he 
experienced tenderness upon palpation in the thoracic region 
of the spine.  No clinical diagnosis pertaining to the 
thoracic spine was rendered.  

In a May 2005 letter, Christin Lumpkin, DC, noted that the 
Veteran had chronic cervical and mid to upper thoracic spine 
dysfunction, that was aggravated by a lateral curvature of 
the upper thoracic spine.  

In a January 2006 letter, Paul B. Palmer, DC, related that he 
initially saw the Veteran in November 2005, with complaints 
of neck and upper mid-back pain, which he stated began while 
he was in the Navy.  He noted that the Veteran saw Dr. Land 
at the time of the original injury, and he subsequently saw 
Dr. Lumpkin.  He concluded that the Veteran's current 
symptoms were caused by the original injury and were not 
related to a new one.  

In a follow-up letter dated in May 2006, Dr. Palmer clarified 
that he reviewed the records and x-rays generated by Drs. 
Land and Lumpkin, and that the initial injury for which he 
sought treatment occurred while he was in the Navy.  

Upon VA examination in May 2008, the examiner concluded that 
the Veteran did not have any chronic thoracic spine 
pathology.  

The Veteran was scheduled for another VA examination in 
November 2008.  However, he failed to report.  

Based on the evidence of record, the Board finds that service 
connection for thoracic strain is not warranted.  First, it 
appears that the Veteran does not have a diagnosed disability 
pertaining to his thoracic spine.  At the VA examination in 
May 2008, the examiner concluded that there was no chronic 
thoracic spine pathology.  Additionally, there is no specific 
diagnosis pertaining to the thoracic spine reported in the 
private medical notes from Drs. Land, Lumpkin and Palmer 
other than pain, such as arthritis or disc compression.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  See also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of a 
present disability there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (service connection 
may not be granted unless a current disability exists).

The Board observes that in May 2005 Dr. Lumpkin stated that 
there was a lateral curvature of the upper thoracic spine; 
however, this curvature was not noted during the Veteran's 
military service and it is not shown to be otherwise related 
to his military service.  Moreover, in the absence of any 
documented injury in service, any attempt to relate the 
curvature to service would be speculative in nature.  
Finally, Dr. Palmer's statements denote an "original 
injury."  However, the initial treatment reports from Dr. 
Land specifically indicated that there was no injury.  

To the extent that the Veteran asserts that he has a chronic 
thoracic spine disability that is related to his military 
service, the Board observes that as a lay person he is not 
competent to render a medical diagnosis or provide a medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence).  Hence, his statements alone are not 
sufficient upon which to base a grant of service connection.  
Furthermore, he was afforded a VA examination in May 2008, in 
accordance with McLendon v. Nicholson, 20 Vet. App. 79 
(2006), which showed no current clinical pathology related to 
the thoracic spine.  He failed to report for a second VA 
examination that was scheduled for him in November 2008.  As 
such, his claim can only be decided based upon the evidence 
of record.  See 38 C.F.R. § 3.655(b) (2008).  

Consequently, the Board concludes that the preponderance of 
the evidence is against the Veteran's claims. Hence, service 
connection for the claimed disabilities must be denied. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).



ORDER

Service connection for thoracic strain is denied.  



____________________________________________
Cheryl L. Mason
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


